

115 S2984 IS: Strengthening American Communities Act of 2018
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2984IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Cardin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to provide greater access to higher education for
			 America’s students, to eliminate educational barriers for participation in
			 a public service career, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Strengthening American Communities Act of 2018.
 2.PurposeIt is the purpose of this Act to provide greater access to higher education for America’s students, to eliminate educational barriers for participation in a public service career by providing an opportunity for potential public servants to obtain an undergraduate education, and to establish an accelerated form of the public service loan forgiveness program for more immediate loan forgiveness for existing public servants holding Federal Direct Stafford Loans, Federal Direct Unsubsidized Stafford Loans, and Federal Direct PLUS Loans.
		IAmerica's College Promise 
 101.Short titleThis title may be cited as the America’s College Promise Act of 2018. 102.PurposeThe purpose of this title is to help all individuals of the United States earn the education and skills the individuals need—
 (1)by making 2 years of community college free, through a new partnership with States and Indian Tribes to help the States and Indian Tribes—
 (A)waive resident community college tuition and fees for eligible students; (B)maintain State and Indian Tribe support for higher education; and
 (C)promote key reforms to improve student outcomes; and (2)through a new partnership with minority-serving institutions to—
 (A)encourage eligible students to enroll and successfully complete a baccalaureate degree at participating institutions; and
 (B)promote key reforms to improve student outcomes. ASTATE AND INDIAN TRIBE GRANTS FOR COMMUNITY COLLEGES 111.In generalFrom amounts appropriated under section 117(a) for any fiscal year, the Secretary shall award grants to eligible States and Indian Tribes to pay the Federal share of expenditures needed to carry out the activities and services described in section 115.
				112.Federal share; non-Federal share
					(a)Federal share
 (1)FormulaSubject to paragraph (2), the Federal share of a grant under this subtitle shall be based on a formula, determined by the Secretary, that—
 (A)accounts for the State or Indian Tribe’s share of eligible students; and (B)provides, for each eligible student in the State or Indian Tribe, a per-student amount that is—
 (i)not less than 300 percent of the per-student amount of the State or Indian Tribe share, determined under subsection (b), subject to clause (ii); and
 (ii)not greater than 75 percent of— (I)for the 2018–2019 award year, the average resident community college tuition and fees per student in all States for the most recent year for which data are available; and
 (II)for each subsequent award year, the average resident community college tuition and fees per student in all States calculated under this subclause for the preceding year, increased by the lesser of—
 (aa)the percentage by which the average resident community college tuition and fees per student in all States for the most recent year for which data are available increased as compared to such average for the preceding year; or
 (bb)3 percent. (2)Exception for certain indian tribesIn any case in which not less than 75 percent of the students at the community colleges operated or controlled by an Indian Tribe are low-income students, the amount of the Federal share for such Indian Tribe shall be not less than 95 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
						(b)State or tribal share
						(1)Formula
 (A)In generalThe State or Tribal share of a grant under this subtitle for each fiscal year shall be the amount needed to pay 25 percent of the average community college resident tuition and fees per student in all States in the 2018–2019 award year for all eligible students in the State or Indian Tribe, respectively, for such fiscal year, except as provided in subparagraph (B).
 (B)Exception for certain indian tribesIn a case in which not less than 5 percent of the students at the community colleges operated or controlled by an Indian Tribe are low-income students, the amount of such Indian Tribe’s tribal share shall not exceed 5 percent of the total amount needed to waive tuition and fees for all eligible students enrolled in such community colleges.
 (2)Need-based aidA State or Indian Tribe may include any need-based financial aid provided through State or Tribal funds to eligible students as part of the State or Tribal share.
 (3)No in-kind contributionsA State or Indian Tribe shall not include in-kind contributions for purposes of the State or Tribal share described in paragraph (1).
 113.EligibilityTo be eligible for a grant under this subtitle, a State or Indian Tribe shall agree to waive community college resident tuition and fees for all eligible students for each year of the grant.
				114.Applications
 (a)SubmissionFor each fiscal year for which a State or Indian Tribe desires a grant under this subtitle, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by—
 (1)in the case of a State, the Governor, the State agency with jurisdiction over higher education, or another agency designated by the Governor to administer the program under this subtitle; or
 (2)in the case of an Indian Tribe, the governing body of such Tribe. (b)ContentsEach State or Indian Tribe application shall include, at a minimum—
 (1)an estimate of the number of eligible students in the State or Indian Tribe and the cost of waiving community college resident tuition and fees for all eligible students for each fiscal year covered by the grant, with annual increases of an amount that shall not exceed 3 percent of the prior year’s average resident community college tuition and fees;
 (2)an assurance that all community colleges in the State or under the jurisdiction of the Indian Tribe, respectively, will waive resident tuition and fees for eligible students in programs that are—
 (A)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or post­baccalaureate degree at any public institution of higher education in the State; or
 (B)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State;
 (3)a description of the promising and evidence-based institutional reforms and innovative practices to improve student outcomes, including completion or transfer rates, that have been or will be adopted by the participating community colleges, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising, especially for low-income, first-generation, adult, and other underrepresented students;
 (B)providing accelerated learning opportunities, such as dual or concurrent enrollment programs, including early college high school programs;
 (C)advancing competency-based education; (D)strengthening remedial education, especially for low-income, first-generation, adult and other underrepresented students;
 (E)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost; or
 (F)utilizing career pathways or degree pathways; (4)a description of how the State or Indian Tribe will promote alignment between its public secondary school and postsecondary education systems, including between 2-year and 4-year public institutions of higher education and with minority-serving institutions described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)), to expand awareness of and access to postsecondary education, reduce the need for remediation and repeated coursework, and improve student outcomes;
 (5)a description of how the State or Indian Tribe will ensure that programs leading to a recognized postsecondary credential meet the quality criteria established by the State under section 123(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3153(a)) or other quality criteria determined appropriate by the State or Indian Tribe;
 (6)an assurance that all participating community colleges in the State or under the authority of the Indian Tribe have entered into program participation agreements under section 487 of the Higher Education Act of 1965 (20 U.S.C. 1094); and
 (7)an assurance that, for each year of the grant, the State or Indian Tribe will notify each eligible student of the student’s remaining eligibility for assistance under this subtitle.
						115.Allowable uses of funds
 (a)In generalA State or Indian Tribe shall use a grant under this subtitle only to provide funds to participating community colleges to waive resident tuition and fees for eligible students who are enrolled in—
 (1)academic programs with credits that can fully transfer via articulation agreement toward a baccalaureate degree or postbaccalaureate degree at any public institution of higher education in the State; or
 (2)occupational skills training programs that lead to a recognized postsecondary credential that is in an in-demand industry sector or occupation in the State.
 (b)Additional usesIf a State or Indian Tribe demonstrates to the Secretary that it has grant funds remaining after meeting the demand for activities described in subsection (a), the State or Indian Tribe may use those funds to carry out one or more of the following:
 (1)Expanding the waiver of resident tuition and fees at community college to students who are returning students or otherwise not enrolling in postsecondary education for the first time, and who meet the student eligibility requirements of clauses (i) through (v) of section 116(5)(A).
 (2)Expanding the scope and capacity of high-quality academic and occupational skills training programs at community colleges.
 (3)Improving postsecondary education readiness in the State or Indian Tribe, through outreach and early intervention.
 (4)Expanding access to dual or concurrent enrollment programs, including early college high school programs.
 (5)Improving affordability at 4-year public and private, nonprofit institutions of higher education. (c)Use of funds for administrative purposesA State or Indian Tribe that receives a grant under this subtitle may not use any funds provided under this subtitle for administrative purposes relating to the grant under this subtitle.
					(d)Maintenance of effort required
 (1)In generalA State or Indian Tribe that receives a grant under this subtitle shall provide, with respect to a fiscal year—
 (A)for public and private, nonprofit institutions of higher education in such State or Indian tribe an amount that is equal to or greater than the amount provided for non-capital and non-direct research and development expenses or costs by such State or Indian tribe to such institutions of higher education during the preceding fiscal year for which satisfactory data are available; and
 (B)for student financial aid for paying costs associated with public and private, nonprofit postsecondary education in such State or Indian tribe an amount that is equal to or greater than the amount provided for student financial aid for paying costs associated with public and private, nonprofit postsecondary education by such State or Indian tribe in the preceding fiscal year for which satisfactory data are available.
 (2)Adjustments for biennial appropriationsThe Secretary shall take into consideration any adjustments to the calculations under paragraph (1) that may be required to accurately reflect funding levels in States or Indian tribes with biennial appropriation cycles.
 (3)WaiverThe Secretary shall waive the requirements of paragraph (1) if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforeseen decline in the financial resources of a State or Indian tribe, as appropriate.
 (4)Violation of maintenance of effortNotwithstanding any other provision of law, the Secretary shall withhold from any State or Indian tribe that violates paragraph (1) and does not receive a waiver pursuant to paragraph (3) any amount that would otherwise be available to the State or Indian tribe under this Act until such State or Indian tribe has made significant efforts to correct such violation.
						(e)Annual report
 (1)In generalA State or Indian Tribe receiving a grant under this subtitle shall submit an annual report to the Secretary describing the uses of grant funds under this subtitle, the progress made in fulfilling the requirements of the grant, and rates of graduation, transfer and attainment of recognized postsecondary credentials at participating community colleges, and including any other information as the Secretary may require.
 (2)Inclusion in HEA annual reportAt the discretion of the Secretary, the information required in the report under paragraph (1) may be included in an annual report on higher education required under the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (f)Reporting by secretaryThe Secretary annually shall— (1)compile and analyze the information described in subsection (e); and
 (2)prepare and submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives containing the analysis described in paragraph (1) and an identification of State and Indian Tribe best practices for achieving the purpose of this subtitle.
 (g)Technical assistanceThe Secretary shall provide technical assistance to eligible States and Indian Tribes concerning best practices regarding the promising and evidence-based institutional reforms and innovative practices to improve student outcomes as described in section 114(b)(3) and shall disseminate such best practices among the States and Indian Tribes.
					(h)Continuation of funding
 (1)In generalA State or Indian Tribe receiving a grant under this subtitle for a fiscal year may continue to receive funding under this title for future fiscal years conditioned on the availability of budget authority and on meeting the requirements of the grant, as determined by the Secretary.
 (2)DiscontinuationThe Secretary may discontinue funding of the Federal share of a grant under this subtitle if the State or Indian Tribe has violated the terms of the grant or is not making adequate progress in implementing the reforms described in the application submitted under section 114.
 116.DefinitionsIn this subtitle: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Community collegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year tribally controlled colleges under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education.
 (3)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Early College High SchoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
					(5)Eligible student
 (A)DefinitionThe term eligible student means a student who— (i)(I)enrolls in a community college after the date of enactment of this Act; or
 (II)is enrolled in a community college as of the date of enactment of this Act; (ii)attends the community college on not less than a half-time basis;
 (iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study;
 (iv)qualifies for resident tuition, as determined by the State or Indian Tribe; and (v)is enrolled in an eligible program described in section 114(b)(2).
 (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this subtitle.
 (6)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (7)Indian tribeThe term Indian Tribe has the meaning given the term (without regard to capitalization) in section 102(2) of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130(2)).
 (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (9)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning as described in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (10)SecretaryThe term Secretary means the Secretary of Education. (11)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003).
					117.Appropriations
 (a)Authorization and appropriationsFor the purpose of making grants under this subtitle, there are authorized to be appropriated, and there are appropriated—
 (1)$1,515,150,000 for fiscal year 2018; (2)$3,352,200,000 for fiscal year 2019;
 (3)$4,277,940,000 for fiscal year 2020; (4)$5,988,450,000 for fiscal year 2021;
 (5)$7,837,710,000 for fiscal year 2022; (6)$8,974,350,000 for fiscal year 2023;
 (7)$11,302,020,000 for fiscal year 2024; (8)$14,451,090,000 for fiscal year 2025;
 (9)$15,077,130,000 for fiscal year 2026; and (10)$15,729,810,000 for fiscal year 2027 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) shall remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating State and Indian Tribe a grant under this subtitle that is equal to the minimum amount of the Federal share described in section 112(a), the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.
					BGRANTS TO HISTORICALLY BLACK COLLEGES AND UNIVERSITIES, HISPANIC-SERVING INSTITUTIONS, ASIAN
			 AMERICAN AND NATIVE AMERICAN PACIFIC ISLANDER-SERVING INSTITUTIONS, TRIBAL
			 COLLEGES AND UNIVERSITIES, ALASKA NATIVE-SERVING INSTITUTIONS, NATIVE
			 HAWAIIAN-SERVING INSTITUTIONS, PREDOMINANTLY BLACK INSTITUTIONS, AND
			 NATIVE AMERICAN-SERVING NONTRIBAL INSTITUTIONS
				121.Pathways to student success for historically Black colleges and universities
 (a)In generalFrom amounts appropriated under section 124(a) for any fiscal year, the Secretary shall award grants to participating 4-year historically Black colleges or universities that meet the requirements of subsection (b) to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at institutions eligible under subsection (b);
 (2)provide incentives to community college students to transfer to institutions eligible under subsection (b) through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support institutions eligible under subsection (b) to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)EligibilityTo be eligible to receive a grant under the program under this section, an institution shall be a historically Black college or university that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual or concurrent enrollment programs and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, nonprofit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; or
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local level to ensure that community college credits can fully transfer to the institution.
						(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution, as described in subsection (b), participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each eligible institution, as described in subsection (b), that participate in the grant program shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate for an eligible institution increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
						(3)Limitations
 (A)Maximum per-student rebateNo eligible institution, as described in subsection (b), participating in the grant program under this section shall receive a per-student rebate amount for any year that is greater than the national average of annual tuition and fees at public 4-year institutions of higher education for such year, as determined by the Secretary.
 (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution, as described in subsection (b), may increase tuition and fees at a rate greater than any annual increase at the eligible institution in the previous 5 years.
 (d)ApplicationAn eligible institution, as described in subsection (b), that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (e)Use of fundsFunds awarded under this section to an eligible institution, as described in subsection (b), shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the eligible institution.
					122.Pathways to student success for Hispanic-serving institutions, Asian American and Native American
			 Pacific Islander-serving institutions, tribal colleges and universities,
			 Alaska Native-serving institutions, Native Hawaiian-serving institutions,
			 predominantly Black institutions, and Native American-serving nontribal
			 institutions
 (a)In generalFrom amounts appropriated under section 124(a) for any fiscal year, the Secretary shall award grants to eligible 4-year minority-serving institutions to—
 (1)encourage students to enroll and successfully complete a bachelor’s degree at institutions eligible under subsection (b);
 (2)provide incentives to community college students to transfer to institutions eligible under subsection (b) through strong transfer pathways to complete a bachelor’s degree program; and
 (3)support institutions eligible under subsection (b) to better serve new and existing students by engaging in reforms and innovations designed to improve completion rates and other student outcomes.
 (b)Institutional eligibilityTo be eligible to participate and receive a grant under this section, an institution shall be a minority-serving institution with respect to which the majority of degrees awarded are baccalaureate degrees or higher that—
 (1)has a student body of which not less than 35 percent are low-income students; (2)commits to maintaining or adopting and implementing promising and evidence-based institutional reforms and innovative practices to improve the completion rates and other student outcomes, such as—
 (A)providing comprehensive academic and student support services, including mentoring and advising; (B)providing accelerated learning opportunities and degree pathways, such as dual or concurrent enrollment programs and pathways to graduate and professional degree programs;
 (C)advancing distance and competency-based education; (D)partnering with employers, industry, nonprofit associations, and other groups to provide opportunities to advance learning outside the classroom, including work-based learning opportunities such as internships or apprenticeships or programs designed to improve inter-cultural development and personal growth, such as foreign exchange and study abroad programs;
 (E)reforming remedial education, especially for low-income students, first generation college students, adult students, and other underrepresented students; and
 (F)implementing course redesigns of high-enrollment courses to improve student outcomes and reduce cost;
 (3)sets performance goals for improving student outcomes for the duration of the grant; and (4)if receiving a grant for transfer students, has articulation agreements with community colleges at the national, State, or local levels to ensure that community college credits can fully transfer to the institution.
						(c)Grant amount
 (1)Initial amountFor the first year that an eligible institution, as described in subsection (b), participates in the grant program under this section and subject to paragraph (3), such eligible institution shall receive a grant in an amount based on the product of—
 (A)the actual cost of tuition and fees at the eligible institution in such year (referred to in this section as the per-student rebate); multiplied by
 (B)the number of eligible students enrolled in the eligible institution for the preceding year. (2)Subsequent increasesFor each succeeding year after the first year of the grant program under this section, each eligible institution, as described in subsection (b), that participate in the grant program shall receive a grant in the amount determined under paragraph (1) for such year, except that in no case shall the amount of the per-student rebate increase by more than 3 percent as compared to the amount of such rebate for the preceding year.
						(3)Limitations
 (A)Maximum per-student rebateNo eligible institution, as described in subsection (b), participating in the grant program under this section shall receive a per-student rebate amount for a grant year greater than the national average of public 4-year institutional tuition and fees, as determined by the Secretary.
 (B)First year tuition and feesDuring the first year of participation in the grant program under this section, no eligible institution, as described in subsection (b), may increase tuition and fees at a rate greater than any annual increase made by the institution in the previous 5 years.
 (d)ApplicationAn eligible institution, as described in subsection (b), shall submit an application to the Secretary at such time, in such a manner, and containing such information as determined by the Secretary.
 (e)Use of fundsFunds awarded under this section to an eligible institution, as described in subsection (b), shall be used to waive or significantly reduce tuition and fees for eligible students in an amount of not more than up to the annual per-student rebate amount for each student, for not more than the first 60 credits an eligible student enrolls in the eligible institution.
 123.DefinitionsIn this subtitle: (1)Eligible student (A)DefinitionThe term eligible student means a student, regardless of age, who—
 (i)(I)enrolls in a historically Black college or university, or minority-serving institution; or (II)transfers from a community college into a historically Black college or university, or minority-serving institution;
 (ii)attends the historically Black college or university, or minority serving institution, on at least a half-time basis; and
 (iii)is maintaining satisfactory progress, as defined in section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)), in the student’s course of study.
 (B)Special ruleAn otherwise eligible student shall lose eligibility 3 calendar years after first receiving benefits under this subtitle.
 (2)Historically black college or universityThe term historically Black college or university means a part B institution described in section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (3)Low-income studentThe term low-income student— (A)shall include any student eligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a); and
 (B)may include a student ineligible for a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) who is determined by the institution of higher education in which the student is enrolled to be a low-income student based on an analysis of the student’s ability to afford the cost of attendance at the institution.
 (4)Minority-serving institutionThe term minority-serving institution means any public or nonprofit institution of higher education— (A)described in paragraphs (2) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)); and
 (B)designated as a minority-serving institution by the Secretary. (5)SecretaryThe term Secretary means the Secretary of Education.
					124.Appropriations
 (a)Authorization and appropriations for HBCU and MSI grantsFor the purpose of carrying out sections 121 and 122, there are authorized to be appropriated, and there are appropriated—
 (1)$61,050,000 for fiscal year 2018; (2)$199,800,000 for fiscal year 2019;
 (3)$1,189,920,000 for fiscal year 2020; (4)$1,237,650,000 for fiscal year 2021;
 (5)$1,287,600,000 for fiscal year 2022; (6)$1,338,660,000 for fiscal year 2023;
 (7)$1,359,750,000 for fiscal year 2024; (8)$1,449,660,000 for fiscal year 2025;
 (9)$1,508,490,000 for fiscal year 2026; and (10)$1,569,540,000 for fiscal year 2027 and each succeeding fiscal year.
 (b)AvailabilityFunds appropriated under subsection (a) are to remain available to the Secretary until expended. (c)Insufficient fundsIf the amount appropriated under subsection (a) for a fiscal year is not sufficient to award each participating institution in the grant programs under sections 121 and 122 a grant under this subtitle that is equal to 100 percent of the grant amount determined under sections 121(c) and 122(c), as applicable, the Secretary may ratably reduce the amount of each such grant or take other actions necessary to ensure an equitable distribution of such amount.
					IINational public service education grant program
 201.National public service education grant programPart A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:
				
					11National public service education grant program
						420T.National public service education grant program
 (a)DefinitionsIn this section: (1)Cost of attendance (A)In generalThe term cost of attendance means tuition, fees, on-campus room and board, books and supplies, personal expenses, and transportation.
 (B)On-campus room and boardThe term on-campus room and board means— (i)the cost to a student of a double room on campus; and
 (ii)the cost of a resident student meal plan. (2)Eligible institutionThe term eligible institution means a public 4-year institution of higher education or a private, nonprofit 4-year institution of higher education.
 (3)Eligible studentThe term eligible student means a student who— (A)has received an associate's degree or has earned not less than 60 credits toward a baccalaureate degree;
 (B)is enrolled, at an eligible institution awarded a grant under this section, on a full-time basis in a course of study that will lead to employment in a public service job; and
 (C)has submitted a Free Application for Federal Student Aid (FAFSA) to the Department. (4)Public service jobThe term public service job has the meaning given the term in section 455(m)(3)(B).
 (b)Establishment of programThe Secretary shall establish a National Public Service Education Grant program to assist in paying for the cost of attendance for an undergraduate education to students who commit to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
							(c)Grants from the department to eligible institutions
 (1)In generalThe Secretary shall award grants to eligible institutions to enable the eligible institutions to award grants to eligible students who commit to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
 (2)DurationGrants awarded to eligible institutions under this subsection shall be 5 years in duration. Subject to subsection (e), such a grant may be extended for additional 5-year periods.
								(3)Amounts
 (A)In generalExcept as provided in subparagraph (B), the Secretary shall award a grant to an eligible institution under this subsection for a fiscal year in an amount equal to the lesser of—
 (i)the average annual cost of in-State tuition, fees, and on-campus room and board in the State in which the institution is located at a public 4-year institution of higher education during the fiscal year multiplied by the number of eligible students enrolled at the institution who apply for a grant under this section during the fiscal year; or
 (ii)the actual annual cost of tuition, fees, and on-campus room and board at the eligible institution during the fiscal year multiplied by the number of eligible students enrolled at the institution who apply for a grant under this section during the fiscal year.
 (B)Nontraditional calendarThe calculation of the cost of tuition, fees, and on-campus room and board under subparagraph (A) with respect to an eligible student who applies for a grant under this section for enrollment during the summer or other nontraditional period shall be the cost of the cost of tuition, fees, and on-campus room and board for such summer or other nontraditional period.
 (4)ApplicationsThe Secretary shall design an application for eligible institutions to participate in the grant program under this subsection that includes a description of how the eligible institution, if awarded a grant under this subsection, will provide services to students as follows:
 (A)Provide comprehensive academic and student support services for eligible students awarded grants under this section, including mentoring and advising, particularly for first-generation and minority students.
 (B)Provide accelerated learning opportunities for eligible students awarded grants under this section to receive their baccalaureate degree and any required certificate or license to work in their respective public service job in less than 2 years if an eligible student seeks to complete the degree in less than 2 years.
 (C)Foster opportunities for eligible students awarded grants under this section to connect with potential public service job employers through the Corporation for National and Community Service.
 (D)Any additional information determined necessary by the Secretary. (d)Grants to eligible students (1)In generalEach eligible institution that receives a grant under subsection (c) shall award grants to eligible students enrolled at the institution.
 (2)ApplicationAn eligible student who desires to receive a grant under this section shall submit an application to the eligible institution that includes the following:
 (A)An agreement to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
 (B)Information that demonstrates that the student is an eligible student for purposes of section 484. (C)Information that demonstrates that the student has received counseling from the Department that explains the terms and conditions of the grant award.
 (D)Any additional information determined necessary by the Secretary. (3)Grant amount (A)In generalExcept as provided in subparagraph (B), an eligible institution shall award a grant to an eligible student enrolled at the institution for an academic year in an amount equal to the total grant amount received by the eligible institution under subsection (c) for the fiscal year preceding the academic year divided by the number of students to whom the eligible institution awards grants under this subsection for such academic year.
 (B)Nontraditional calendarAn eligible institution shall award a grant to an eligible student who applies for a grant under this section for enrollment during the summer or other nontraditional period in an amount, from the total grant amount received by the eligible institution under subsection (c), that is prorated to reflect the cost of tuition, fees, and on-campus room and board for such summer or other nontraditional period.
									(4)Cost of attendance beyond grant amount
									(A)Amounts not covered by NPSEG grants
										(i)Public institutions
 (I)In generalAn eligible institution that is a public institution of higher education shall cover the excess costs to meet the difference between the in-State tuition, fees, and on-campus room and board at the institution and the amount awarded to the eligible student through the grant award under paragraph (3), through a combination of grant and work-study awards under this title for which the eligible student may be eligible, campus-based aid programs, State-based merit or need-based aid, or other institutional-based merit- or need-based aid. An eligible institution that is a public institution of higher education may cover, with respect to an eligible student, any amounts of the cost of attendance that are in excess of the total amount awarded to the eligible student through the grant award under paragraph (3) and the amount of excess costs provided under this subclause based on the demonstrated financial need of the student.
 (II)Student contributionThe eligible student shall be responsible for any amounts of the cost of attendance that are in excess of the total amount awarded to the eligible student through the grant award under paragraph (3) and the amount of excess costs provided under subclause (I). The eligible student may be eligible for Federal student aid in accordance with subparagraph (B) for the remaining cost of attendance amount for which the student is responsible.
											(ii)Private institution
											(I)Matching amount
 (aa)In generalAn eligible institution that is a private, nonprofit institution of higher education shall— (AA)with respect to an eligible student described in item (bb), cover excess costs toward meeting an eligible student’s cost of attendance in an amount equal to or greater than the amount of the grant award to the eligible student described in paragraph (3); and
 (BB)with respect to an eligible student not described in item (bb), not be obligated to provide additional institutional-based financial aid to such student.
 (bb)Eligible studentsAn eligible student is described in this item if the student's (or the student's parents' in the case of a dependent student) adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the first award year of the program under this section is equal to or less than $125,000, indexed for inflation by regulation of the Secretary.
 (cc)Source of aidThe required amount described in item (aa)(AA) may be provided through a combination of grant and work-study awards under this title for which the eligible student may be eligible, campus-based aid programs, State-based merit or need-based aid, or other institutional-based merit- or need-based aid.
 (II)Student contributionThe eligible student shall be responsible for any amounts of the cost of attendance that are in excess of the total amount awarded to that eligible student through the grant award under paragraph (3) and the amount of excess costs provided under subclause (I). The eligible student may be eligible for Federal student aid in accordance with subparagraph (B) for the remaining cost of attendance amount for which the student is responsible.
 (iii)Student choiceAn eligible student who receives a Federal work-study award by an eligible institution to meet the cost of attendance beyond a grant awarded under this section may choose to decline the Federal work-study award and take out a Federal Direct Unsubsidized Stafford Loan. An eligible institution shall be considered to have met the institution's responsibilities if a student chooses to take out such a loan in lieu of a Federal work-study award.
 (B)First dollar awardAn eligible institution shall consider the grant award under this subsection as the first dollar award, to be available prior to other funds awarded by the Department of Education under this title, the State involved, or the institution.
 (C)HousingAn eligible student who receives a grant under this subsection may use the grant amounts for off-campus housing but the student may not use such grant amounts for any amounts for such off-campus housing that are in excess of the cost of on-campus room and board.
 (5)Classes in nontraditional calendarsAn eligible student who receives a grant under this subsection may use the grant amounts for enrollment during any period of study.
								(e)Institutional accountability
 (1)In generalEach eligible institution that receives a grant under subsection (c) shall— (A)provide comprehensive academic and student support services for eligible students awarded grants under this section, including mentoring and advising, particularly for first-generation and minority students;
 (B)provide accelerated learning opportunities for eligible students awarded grants under this section to receive their baccalaureate degree and any required certificate or license to work in their respective public service job in less than 2 years if an eligible student seeks to complete the degree in less than 2 years; and
 (C)foster opportunities for eligible students awarded grants under this section to connect with potential public service job employers through the Corporation for National and Community Service.
									(2)Biennial report
 (A)In generalEach eligible institution that receives a grant under subsection (c) shall submit a biennial report to the Secretary describing the following:
 (i)Academic and student support services offered to eligible students awarded grants under this section.
 (ii)Such students' progress towards baccalaureate degree completion and graduation. (iii)Outreach to potential public service job employers for the eligible students awarded grants under this section.
 (B)Continuing grant awards to eligible institutionsThe Secretary may continue grant awards to an eligible institution under subsection (c) after the initial 5-year grant period for additional 5-year periods if—
 (i)the institution complies with the requirements of paragraph (1); and (ii)the eligible students awarded grants under this section who are enrolled at the institution have a baccalaureate degree graduation rate that meets or exceeds a rate determined appropriate by the Secretary.
										(C)Discontinuing grant awards to eligible institutions
 (i)In generalThe Secretary may discontinue grant awards to an eligible institution under subsection (c) after the initial 5-year grant period based on the outcome of the biennial reports under subparagraph (A).
 (ii)NotificationPrior to the Secretary discontinuing a grant award under clause (i), the Secretary shall notify the institution, prior to the start of the 5th year of the 5-year grant period, in a publically available format, that the institution is, or is potentially, out of compliance with the requirements of the grant award and may have the institution's grant awards discontinued.
 (iii)ModificationsIn the 5th year of the 5-year grant period, an eligible institution may make modifications to the institution's grant program and appeal to the Secretary for a renewal of the institution's grant.
 (iv)DecisionThe Secretary, prior to the conclusion of the 5-year grant period, shall render a decision on whether to continue grant awards to an eligible institution.
 (v)Remaining responsibilityIf the Secretary discontinues grant awards to an eligible institution under subsection (c), the institution shall be responsible for maintaining academic and student support services and providing the full remaining costs for eligible students awarded a grant under this section prior to such discontinuation to receive their baccalaureate degree debt free.
 (3)Institutional prohibitionsEach eligible institution that receives a grant under subsection (c) may not— (A)use grant funds for administrative purposes; or
 (B)establish different tuition prices between eligible students who receive grants under this section and students who do not receive grants under this section for pursing the same course of study.
									(f)Student accountability
								(1)Enrollment; GPA; service
 (A)In generalAn eligible student awarded a grant under this section shall— (i)maintain full-time enrollment in order to complete the student's baccalaureate degree in not more than 2 years; and
 (ii)maintain satisfactory academic progress, defined as a 3.0 grade point average (GPA) or higher, and meet all other institutional standards for academic progress.
										(B)Two weeks of service
 (i)In generalExcept as otherwise provided in this subparagraph, an eligible student awarded a grant under this section shall serve for 80 hours as a participant in a Corporation for National and Community Service national service project for each year the eligible student receives the grant. The eligible institution shall assist in placing the eligible student in such a project relevant to the eligible student’s course of study. Such required hours may be completed at any point during the student's enrollment but shall be completed prior to the date the eligible student receives the student's baccalaureate degree.
 (ii)Other projectIf an eligible student resides in an area without a local Corporation for National and Community Service national service project available, the student may instead participate in a service project with a community action agency, a local government agency, or an organization described in section 501(c)(3) of the Internal Revenue Code of 1986.
 (iii)Medical exemptionThe Secretary may grant an eligible student a medical exemption from the service commitment under this subparagraph if the student becomes medically unable to complete the service commitment over the course of the academic year. An eligible student granted such an exemption shall complete the service commitment upon recovery without risking eligibility status in the grant program under this section.
										(2)Satisfactory progress
 (A)After one yearIn the case in which an eligible student awarded a grant under this section does not maintain satisfactory academic progress, as described in paragraph (1)(A)(ii), after the first academic year for which the student received the grant, the student shall—
 (i)serve an additional year in a public service job beyond the 3-year commitment upon receiving the student's baccalaureate degree; and
 (ii)receive additional academic supports from the eligible institution in which the student is enrolled.
 (B)After two yearsIn the case in which an eligible student awarded a grant under this section does not receive a baccalaureate degree after the second academic year for which the student received the grant, the total of the grant award amount and remaining funds provided by the institution shall be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, as described in paragraph (4).
 (C)AppealsIn the case in which an eligible student awarded a grant under this section does not maintain satisfactory academic progress, as described in paragraph (1)(A)(ii), after the first academic year for which the student received the grant, the student may appeal the decision to serve an additional year, as described in subparagraph (A)(i). The appeal shall be made in writing to the eligible institution and include an academic plan approved by the student’s adviser. The academic plan shall show a clear pathway to graduation within 1 year.
									(3)Public service job work obligation
 (A)In generalExcept as provided in paragraph (2)(A)(i) and subparagraph (C), an eligible student awarded a grant under this section shall work for not less than 3 years in a public service job after receiving the student's baccalaureate degree. Such 3 years (or 4 years, in the case of a scenario described in paragraph (2)(A)(i)) may be consecutive or nonconsecutive but shall be completed not later than 5 years (or 6 years, in the case of a scenario described in paragraph (2)(A)(i)) after the date the student receives the student's baccalaureate degree.
 (B)NotificationAn eligible student awarded a grant under this section shall notify the Department, utilizing a form designed by the Secretary, of the student's compliance or noncompliance with subparagraph (A) annually until such student completes the student's work obligation.
 (C)Deferment for graduate schoolThe work obligation described in subparagraph (A) of an eligible student awarded a grant under this section who enrolls as a full-time student in a post-baccalaureate degree program not later than 3 years after the date the student receives the student's baccalaureate degree shall be deferred during the period of such full-time enrollment. Any years of service completed prior to full-time enrollment in a post-baccalaureate degree program shall count toward such work obligation.
 (4)Repayment for noncomplianceIn the event that an eligible student awarded a grant under this section fails or refuses to comply with the work obligation as described in paragraph (3), or the student does not receive a baccalaureate degree after the second academic year for which the student received the grant, as described in paragraph (2)(B), the sum of the amounts of any grants received by the student shall, upon a determination of such a failure or refusal in such service obligation or failure to receive a baccalaureate degree, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Secretary in regulations under this section.
 (5)Medical exemptionThe Secretary may grant an eligible student awarded a grant under this section a medical exemption— (A)from the requirement of maintaining satisfactory academic progress under paragraph (1)(A)(ii); or
 (B)from a term or condition of the work obligation of the student if the student becomes medically unable to complete the student's studies or public service job work obligation.
									420U.National public service education grant program for Minority-Serving Institutions and HBCUs
 (a)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means a minority-serving institution or historically black college or university that is a public 4-year institution of higher education or a private, nonprofit 4-year institution of higher education.
 (2)Eligible studentThe term eligible student means a student who— (A)has received an associate's degree or has earned not less than 60 credits toward a baccalaureate degree;
 (B)is enrolled, at an eligible institution awarded a grant under this section, on a full-time basis in a course of study that will lead to employment in a public service job; and
 (C)has submitted a Free Application for Federal Student Aid (FAFSA) to the Department. (3)Historically black college or universityThe term historically black college or university means a part B institution described in section 322(2).
 (4)Minority-serving institutionThe term minority-serving institution means any public or nonprofit institution of higher education— (A)described in paragraphs (2) through (7) of section 371(a); and
 (B)designated as a minority-serving institution by the Secretary. (5)On-campus room and boardThe term on-campus room and board means—
 (A)the cost to a student of a double room on campus; and (B)the cost of a resident student meal plan.
 (6)Public service jobThe term public service job has the meaning given the term in section 455(m)(3)(B). (b)Establishment of programThe Secretary shall establish a National Public Service Education Grant program for eligible institutions to provide a debt-free undergraduate education to students who commit to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
							(c)Grants from the department to eligible institutions
 (1)In generalThe Secretary shall award grants to eligible institutions to enable the eligible institutions to award grants to eligible students who commit to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
 (2)DurationGrants awarded to eligible institutions under this subsection shall be 5 years in duration. Subject to subsection (e), such a grant may be extended for additional 5-year periods.
								(3)Amounts
 (A)In generalExcept as provided in subparagraph (B), the Secretary shall award a grant to an eligible institution under this subsection for a fiscal year in an amount equal to the actual annual cost of in-State tuition, fees, and on-campus room and board at the eligible institution during the fiscal year multiplied by the number of eligible students enrolled at the institution who apply for a grant under this section during the fiscal year.
 (B)Nontraditional calendarThe calculation of the cost of tuition, fees, and on-campus room and board under subparagraph (A) with respect to an eligible student who applies for a grant under this section for enrollment during the summer or other nontraditional period shall be the cost of the cost of tuition, fees, and on-campus room and board for such summer or other nontraditional period.
 (4)ApplicationsThe Secretary shall design an application for eligible institutions to participate in the grant program under this subsection that includes a description of how the eligible institution, if awarded a grant under this subsection, will provide services to students as follows:
 (A)Provide comprehensive academic and student support services for eligible students awarded grants under this section, including mentoring and advising, particularly for first-generation and minority students.
 (B)Provide accelerated learning opportunities for eligible students awarded grants under this section to receive their baccalaureate degree and any required certificate or license to work in their respective public service job in less than 2 years if an eligible student seeks to complete the degree in less than 2 years.
 (C)Foster opportunities for eligible students awarded grants under this section to connect with potential public service job employers through the Corporation for National and Community Service.
 (D)Any additional information determined necessary by the Secretary. (d)Grants to eligible students (1)In generalEach eligible institution that receives a grant under subsection (c) shall award grants to eligible students enrolled at the institution.
 (2)ApplicationAn eligible student who desires to receive a grant under this section shall submit an application to the eligible institution that includes the following:
 (A)An agreement to work for not less than 3 years in a public service job upon completion of their baccalaureate degree.
 (B)Information that demonstrates that the student is an eligible student for purposes of section 484. (C)Information that demonstrates that the student has received counseling from the Department that explains the terms and conditions of the grant award.
 (D)Any additional information determined necessary by the Secretary. (3)Grant amount (A)In generalAn eligible institution shall award a grant to an eligible student enrolled at the institution for an academic year in an amount equal to the total grant amount received by the eligible institution under subsection (c) for the fiscal year preceding the academic year divided by the number of students to whom the eligible institution awards grants under this subsection for such academic year.
 (B)Nontraditional calendarAn eligible institution shall award a grant to an eligible student who applies for a grant under this section for enrollment during the summer or other nontraditional period in an amount, from the total grant amount received by the eligible institution under subsection (c), that is prorated to reflect the cost of tuition, fees, and on-campus room and board for such summer or other nontraditional period.
									(4)Cost of attendance beyond grant amount
									(A)Amounts not covered by npseg grants
 (i)Public institutionAn eligible institution that is a public institution of higher education may cover, with respect to an eligible student, any amounts of the cost of attendance that are in excess of the total amount awarded to the eligible student through the grant award under paragraph (3), based on the demonstrated financial need of the student. For the remaining costs, the eligible student enrolled at an eligible institution that is a public institution shall be responsible for any amounts of the cost of attendance that are in excess of the total amount awarded to that eligible student through the grant award under paragraph (3) and any amount provided pursuant to the preceding sentence. The eligible student may be eligible for Federal student aid in accordance with subparagraph (B) for the remaining cost of attendance amount for which the student is responsible.
										(ii)Private institution
 (I)In generalAn eligible institution that is a private, nonprofit institution of higher education shall— (aa)with respect to an eligible student described in subclause (II), cover excess costs toward meeting an eligible student’s cost of attendance in an amount equal to or greater than the amount of the grant award to the eligible student described in paragraph (3); and
 (bb)with respect to an eligible student not described in subclause (II), not be obligated to provide additional institutional-based financial aid to such student.
 (II)Eligible studentsAn eligible student is described in this subclause if the student's (or the student's parents' in the case of a dependent student) adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the first award year of the program under this section is equal to or less than $125,000, indexed for inflation by regulation of the Secretary.
 (III)Source of aidThe required amount described in subclause (I)(aa) may be provided through a combination of grant and work-study awards under this title for which the eligible student may be eligible, campus-based aid programs, State-based merit or need-based aid, or other institutional-based merit- or need-based aid.
 (IV)Student contributionThe eligible student shall be responsible for any amounts of the cost of attendance that are in excess of the total amount awarded to that eligible student through the grant award under paragraph (3) and the amount of excess costs provided under subclause (I). The eligible student may be eligible for Federal student aid in accordance with subparagraph (B) for the remaining cost of attendance amount for which the student is responsible.
 (iii)Student choiceAn eligible student who receives a Federal work-study award by an eligible institution to meet the cost of attendance beyond a grant awarded under this section may choose to decline the Federal work-study award and take out a Federal Direct Unsubsidized Stafford Loan. An eligible institution shall be considered to have met the institution's responsibilities if a student chooses to take out such a loan in lieu of a Federal work-study award.
 (B)First dollar awardIn calculating an eligible student’s financial need to cover excess costs described in subparagraph (A), the eligible institution shall consider the grant award under this subsection as the first dollar award, to be available prior to other funds awarded by the Department of Education under this title, the State involved, or the institution. If a grant awarded to an eligible student under this section is equal to the cost of tuition, fees, and on-campus room and board for such student, the eligible institution shall not be required to provide additional institutional scholarship or grant based aid to the eligible student.
 (C)HousingAn eligible student who receives a grant under this subsection may use the grant amounts for off-campus housing but the student may not use such grant amounts for any amounts for such off-campus housing that are in excess of the cost of on-campus room and board.
 (5)Classes in nontraditional calendarsAn eligible student who receives a grant under this subsection may use the grant amounts for enrollment during any period of study.
								(e)Institutional accountability
 (1)In generalEach eligible institution that receives a grant under subsection (c) shall— (A)provide comprehensive academic and student support services for eligible students awarded grants under this section, including mentoring and advising, particularly for first-generation and minority students;
 (B)provide accelerated learning opportunities for eligible students awarded grants under this section to receive their baccalaureate degree and any required certificate or license to work in their respective public service job in less than 2 years if an eligible student seeks to complete the degree in less than 2 years; and
 (C)foster opportunities for eligible students awarded grants under this section to connect with potential public service job employers through the Corporation for National and Community Service.
									(2)Biennial report
 (A)In generalEach eligible institution that receives a grant under subsection (c) shall submit a biennial report to the Secretary describing the following:
 (i)Academic and student support services offered to eligible students awarded grants under this section.
 (ii)Such students' progress towards baccalaureate degree completion and graduation. (iii)Outreach to potential public service job employers for the eligible students awarded grants under this section.
 (B)Continuing grant awards to eligible institutionsThe Secretary may continue grant awards to an eligible institution under subsection (c) after the initial 5-year grant period for additional 5-year periods if—
 (i)the institution complies with the requirements of paragraph (1); and (ii)the eligible students awarded grants under this section who are enrolled at the institution have a baccalaureate degree graduation rate that meets or exceeds a rate determined appropriate by the Secretary.
										(C)Discontinuing grant awards to eligible institutions
 (i)In generalThe Secretary may discontinue grant awards to an eligible institution under subsection (c) after the initial 5-year grant period based on the outcome of the biennial reports under subparagraph (A).
 (ii)NotificationPrior to the Secretary discontinuing a grant award under clause (i), the Secretary shall notify the institution, prior to the start of the 5th year of the 5-year grant period, in a publically available format, that the institution is, or is potentially, out of compliance with the requirements of the grant award and may have the institution's grant awards discontinued.
 (iii)ModificationsIn the 5th year of the 5-year grant period, an eligible institution may make modifications to the institution's grant program and appeal to the Secretary for a renewal of the institution's grant.
 (iv)DecisionThe Secretary, prior to the conclusion of the 5-year grant period, shall render a decision on whether to continue grant awards to an eligible institution.
 (v)Remaining responsibilityIf the Secretary discontinues grant awards to an eligible institution under subsection (c), the institution shall be responsible for maintaining academic and student support services and providing the full remaining costs for eligible students awarded a grant under this section prior to such discontinuation to receive their baccalaureate degree debt free.
 (3)Institutional prohibitionsEach eligible institution that receives a grant under subsection (c) may not— (A)use grant funds for administrative purposes; or
 (B)establish different tuition prices between eligible students who receive grants under this section and students who do not receive grants under this section for pursing the same course of study.
									(f)Student accountability
								(1)Enrollment; GPA; service
 (A)In generalAn eligible student awarded a grant under this section shall— (i)maintain full-time enrollment in order to complete the student's baccalaureate degree in not more than 2 years; and
 (ii)maintain satisfactory academic progress, defined as a 3.0 grade point average (GPA) or higher, and meet all other institutional standards for academic progress.
										(B)Two weeks of service
 (i)In generalExcept as otherwise provided in this subparagraph, an eligible student awarded a grant under this section shall serve for 80 hours as a participant in a Corporation for National and Community Service national service project for each year the eligible student receives the grant. The eligible institution shall assist in placing the eligible student in such a project relevant to the eligible student’s course of study. Such required hours may be completed at any point during the student's enrollment but shall be completed prior to the date the eligible student receives the student's baccalaureate degree.
 (ii)Other projectIf an eligible student resides in an area without a local Corporation for National and Community Service national service project available, the student may instead participate in a service project with a community action agency, a local government agency, or an organization described in section 501(c)(3) of the Internal Revenue Code of 1986.
 (iii)Medical exemptionThe Secretary may grant an eligible student a medical exemption from the service commitment under this subparagraph if the student becomes medically unable to complete the service commitment over the course of the academic year. An eligible student granted such an exemption shall complete the service commitment upon recovery without risking eligibility status in the grant program under this section.
										(2)Satisfactory progress
 (A)After one yearIn the case in which an eligible student awarded a grant under this section does not maintain satisfactory academic progress, as described in paragraph (1)(A)(ii), after the first academic year for which the student received the grant, the student shall—
 (i)serve an additional year in a public service job beyond the 3-year commitment upon receiving the student's baccalaureate degree; and
 (ii)receive additional academic supports from the eligible institution in which the student is enrolled.
 (B)After two yearsIn the case in which an eligible student awarded a grant under this section does not receive a baccalaureate degree after the second academic year for which the student received the grant, the total of the grant award amount and remaining funds provided by the institution shall be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, as described in paragraph (4).
 (C)AppealsIn the case in which an eligible student awarded a grant under this section does not maintain satisfactory academic progress, as described in paragraph (1)(A)(ii), after the first academic year for which the student received the grant, the student may appeal the decision to serve an additional year, as described in subparagraph (A)(i). The appeal shall be made in writing to the eligible institution and include an academic plan approved by the student’s adviser. The academic plan shall show a clear pathway to graduation within 1 year.
									(3)Public service job work obligation
 (A)In generalExcept as provided in paragraph (2)(A)(i) and subparagraph (C), an eligible student awarded a grant under this section shall work for not less than 3 years in a public service job after receiving the student's baccalaureate degree. Such 3 years (or 4 years, in the case of a scenario described in paragraph (2)(A)(i)) may be consecutive or nonconsecutive but shall be completed not later than 5 years (or 6 years, in the case of a scenario described in paragraph (2)(A)(i)) after the date the student receives the student's baccalaureate degree.
 (B)NotificationAn eligible student awarded a grant under this section shall notify the Department, utilizing a form designed by the Secretary, of the student's compliance or noncompliance with subparagraph (A) annually until such student completes the student's work obligation.
 (C)Deferment for graduate schoolThe work obligation described in subparagraph (A) of an eligible student awarded a grant under this section who enrolls as a full-time student in a post-baccalaureate degree program not later than 3 years after the date the student receives the student's baccalaureate degree shall be deferred during the period of such full-time enrollment. Any years of service completed prior to full-time enrollment in a post-baccalaureate degree program shall count toward such work obligation.
 (4)Repayment for noncomplianceIn the event that an eligible student awarded a grant under this section fails or refuses to comply with the work obligation as described in paragraph (3), or the student does not receive a baccalaureate degree after the second academic year for which the student received the grant, as described in paragraph (2)(B), the sum of the amounts of any grants received by the student shall, upon a determination of such a failure or refusal in such service obligation or failure to meet satisfactory academic progress, be treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV, and shall be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Secretary in regulations under this section.
 (5)Medical exemptionThe Secretary may grant an eligible student awarded a grant under this section a medical exemption— (A)from the requirement of maintaining satisfactory academic progress under paragraph (1)(A)(ii); or
 (B)from a term or condition of the work obligation of the student if the student becomes medically unable to complete the student's studies or public service job work obligation..
			IIIDebt-free public service loan forgiveness program
			301.Debt-free public service
			 loan forgiveness program
 (a)In generalSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended by adding at the end the following:
					
						(5)Debt-free public service loan forgiveness program
 (A)In generalBeginning after the date of enactment of the Strengthening American Communities Act of 2018, after the conclusion of each employment period in a public service job, as described in subparagraph (B), the Secretary shall cancel the percent specified in such subparagraph of the total amount due on any eligible Federal Direct Loan made after the date of enactment of the Strengthening American Communities Act of 2018 for a borrower who—
 (i)is employed in such public service job;
 (ii)submits an employment certification form described in subparagraph (C);
 (iii)is enrolled in a repayment plan described in paragraph (1)(A); and (iv)notifies the Department that the borrower seeks loan cancellation under this paragraph.
								(B)Percent
 amountThe percent of a loan that shall be canceled under subparagraph (A) is as follows:
 (i)In the case of a borrower who completes 2 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (ii)In the case of a borrower who completes 4 years of employment in a public service job, 15 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (iii)In the case of a borrower who completes 6 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (iv)In the case of a borrower who completes 8 years of employment in a public service job, 20 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
 (v)In the case of a borrower who completes 10 years of employment in a public service job, 30 percent of the total amount due on the eligible Federal Direct Loan on the date the borrower commenced employment in such public service job.
								(C)Employment certification form
 (i)In generalIn order to receive loan cancellation under this paragraph, a borrower shall submit to the Secretary an employment certification form that is developed by the Secretary and includes at least self-certification of employment, a separate part for employer certification that indicates the dates of employment, and any additional information required by the Secretary.
 (ii)DefermentIf a borrower submits to the Secretary the employment certification form described in clause (i), during the period in which the borrower is employed in a public service job for which loan cancellation is eligible under this paragraph, the borrower's eligible Federal Direct Loan shall be placed in deferment.
 (D)Interest canceledIf a portion of a loan is canceled under this paragraph for any year, the entire amount of interest on such loan that accrues for such year shall be canceled.
 (E)No retroactivityA borrower may not receive credit for purposes of loan forgiveness under this paragraph for years of employment in a public service job that occurred before the date of enactment of the Strengthening American Communities Act of 2018.
							(F)Leaving public service
 (i)In generalIf a borrower who receives loan cancellation under this paragraph leaves the public service job, either voluntarily or involuntarily, for which the borrower received loan cancellation before the total amount due on the eligible Federal Direct Loan is cancelled under this paragraph, such borrower shall retain eligibility for accelerated loan cancellation under this paragraph for such eligible Federal Direct Loan if the borrower commences employment in a public service job not later than 3 years after the date the borrower left the public service job for which the borrower received loan cancellation.
 (ii)Eligibility statusIf a borrower described in clause (i) commences employment in a public service job within the time period described in clause (i), such borrower shall resume eligibility for accelerated loan cancellation under this paragraph for such eligible Federal Direct Loan. Such borrower upon resumption of eligibility shall be considered to have completed the number of years of employment in a public service job at the last completed loan cancellation period described in subparagraph (B) for such borrower, even if the borrower had actually completed an additional year of employment in a public service job.
 (iii)Loss of eligibilityIf a borrower described in clause (i) does not commence employment in a public service job within the time period described in clause (i), such borrower shall no longer be eligible for loan cancellation under this paragraph but may be eligible for loan cancellation for such loan under paragraph (1)..
 (b)Notification of programThe Secretary of Education, in order to inform public servants of the benefits of the debt-free public service loan cancellation program established under section 455(m)(5) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m))—
 (1)shall make guidance publicly available to the employers of public servants to make public servants aware of such program; and
 (2)is encouraged to work in partnership with State licensing agencies to make recently licensed public servants aware of such program.